Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 20, 2022

                                       No. 04-21-00360-CR

                                    Kevin Jason GONZALES,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020CR0029
                          Honorable Michael E. Mery, Judge Presiding


                                          ORDER
        Appellant’s brief does not meet Rule 38.1’s requirements for issues presented, summaries
of the argument, the argument, or the prayer. See TEX. R. APP. P. 38.1(f), (h), (i), and (j). One
issue is stated in the table of contents, but it is neither discussed nor tied to the only argument
found in the brief. The argument in the brief appears on the last page and contains one citation
each for two total cases used but not discussed. Furthermore, the prayer identifies an error by the
State but not the trial court. It does not refer at all to judgments this court could render upon full
consideration of the appeal.

        This court may order a party to amend, supplement, or redraw a brief if it fails to properly
present the case. See id. R. 38.9(b). We conclude that the defects described above constitute a
violation of Rule 38.9(b).
        Therefore, we strike Appellant’s brief and order Appellant Gonzales to file an amended
brief within ten days of the date of this order. The amended brief must correct the violations
listed above and fully comply with the applicable rules. See, e.g., id. R. 9.4, 9.5, 38.1. If the
amended brief does not comply with this order, we “may strike the brief, prohibit [Appellant]
from filing another, and proceed as if [Appellant] had failed to file a brief.” See id. R. 38.9(a).
The result of failing to file an appellant’s brief in a criminal case is described in Rule 38.8(b).
        If Appellant timely files a brief that complies with this order, Appellees’ brief will be due
thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court